Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 1 of 78 Page ID
                                  #:3309




                              EXHIBIT C
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 2 of 78 Page ID
                                       #:3310

                                                                             Page 1
1                       UNITED STATES DISTRICT COURT
2         CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
3
4      RAUL NOVOA, JAIME CAMPOS      )
       FUENTES, ABDIAZIZ KARIM,      )
5      and RAMON MANCIA,             )
       individually and on behalf    )
6      of all others similarly       )
       situated,                     )
7                                    )
                 Plaintiffs,         ) CASE NO.
8                                    ) 5:17-cv-02514-JGB-SHK
                                     )
9      vs.                           )
                                     )
10                                   )
       THE GEO GROUP,                )
11                                   )
                 Defendant.          )
12     ____________________________ )
                                     )
13     And all related counterclaims
       ____________________________ )
14
15
16                       DEPOSITION OF RAMON MANCIA
17                        MONDAY, OCTOBER 21, 2019
18                                 1:02 P.M.
19
20
21
22
23
24     REPORTED BY:      KATHERINE FERGUSON, CSR NO. 12332
25                       JOB NO. 170398


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 3 of 78 Page ID
                                       #:3311

                                                                             Page 2
1
2
3
4
5                        October 21, 2019
6                             1:02 p.m.
7
8
9             Deposition of RAMON MANCIA, held at Akerman LLP,
10     601 West Fifth Street, Suite 300, Los Angeles,
11     California, before Katherine Ferguson, Certified
12     Shorthand Reporter.
13
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 4 of 78 Page ID
                                       #:3312

                                                                             Page 3
1      APPEARANCES:
2
       FOR PLAINTIFFS:
3
              LAW OFFICE OF R. ANDREW FREE
4
              BY:    R. ANDREW FREE, ESQ.
5
                     P.O. Box 90568
6
                     Nashville, Tennessee 37209
7
8             And
9
              BURNS CHAREST
10
              BY:    LYDIA WRIGHT, ESQ.
11
                     365 Canal Street
12
13
                     New Orleans, Louisiana 70130
14
15
       FOR DEFENDANT:
16
              AKERMAN
17
              BY:    COLIN BARNACLE, ESQ.
18
              BY:    ADRIENNE SCHEFFEY, ESQ.
19
                     1900 Sixteenth Street
20
21                   Denver, Colorado 80202
22
23
24
25


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 5 of 78 Page ID
                                       #:3313

                                                                             Page 4
1      LOS ANGELES, CALIFORNIA; MONDAY, OCTOBER 21, 2019
2                                  1:02 P.M.
3
4                               RAMON MANCIA,
5      called as a witness by and on behalf of the
6      Defendants, and having been first duly sworn by the
7      Certified Shorthand Reporter, was examined and
8      testified as follows:
9
10                                EXAMINATION
11     BY MR. BARNACLE:
12            Q    Good morning, Mr. Mancia.        My name is
13     Collin Barnacle and I'm an outside attorney
14     representing the Geo Group.          We're here today for
15     your deposition so we can ask you some questions
16     about lawsuit you filed against Geo; do you
17     understand that?
18            A    Yes, sir.
19            Q    You were just sworn in under oath which
20     effectively means you have to tell the truth under
21     penalty of perjury; do you understand that?
22            A    Yes, sir.
23            Q    Okay.   We have a court reporter who will be
24     taking down everything that we say, all my questions
25     and all of your answers, literally word for word.               So


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 6 of 78 Page ID
                                       #:3314

                                                                             Page 5
1      it's just really important that we don't talk over
2      each other and that I ask my questions clearly, you
3      answer clearly, that you wait until I'm finished
4      asking my question before you answer.            It's always
5      hard, and we ran into that a little bit yesterday,
6      where you kind of had a sense of what I'm asking and
7      you start to answer before I'm finished.             Try to
8      resist that and wait until I'm finished and I'll wait
9      until you're finished.        A lot of times your attorney
10     may lodge an objection, so I'm going to ask my
11     question, he may lodge an objection, let him do that
12     before you answer questions.
13            A    Not a problem.
14            Q    Because of the court reporter, we also need
15     to have verbal responses, so yeses, nos, clear
16     answers as opposed to nodding your head and saying
17     "uh-huh" and "uh-uh" and things like that, because
18     it's really hard for her to kind of grasp what you're
19     saying.     So if you could have clear, verbal answers,
20     that would be helpful.
21                 Obviously I'm going to ask you a lot of
22     questions.     If you don't understand my question, let
23     me know.     Tell me you don't understand it, it's not
24     clear.     Or if you have a question about my question,
25     just ask me.      If you don't ask me a question or you


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 7 of 78 Page ID
                                       #:3315

                                                                             Page 6
1      don't indicate that you don't understand what I'm
2      saying, I'm going to assume you did and keep asking
3      the question.       It's incumbent upon you, if you don't
4      understand a question, to let me know.
5                  We can take breaks.       This isn't intended to
6      go hour upon hour.       If you need a break, if you need
7      more water, if you need to use the restroom, just let
8      me know and I'm happy to accommodate that.             The only
9      sort of rule with regard to breaks is if I have a
10     question pending, so if I've asked you a question,
11     you can't take a break in the middle of a question.
12     So just wait until you finish answering that
13     particular question and we can take a break.
14                 So far, do you understand these directions?
15            A    Yes, sir, I do.
16            Q    Okay.   Are you taking any medications
17     currently that would render you unable to remember
18     things or to answer truthfully today?
19            A    No, I'm not.
20            Q    Okay.   Are you under the influence of any
21     drugs or alcohol today?
22            A    No.
23            Q    Is there any reason at all you can think of
24     as to why you can't give your best testimony today?
25            A    No.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 8 of 78 Page ID
                                       #:3316

                                                                             Page 7
1             Q    Okay.   Have you ever had your deposition
2      taken before?
3             A    No.
4             Q    Okay.   Have you ever given testimony as a
5      witness of any sort in any legal proceedings?
6             A    No.
7             Q    What did you do to prepare for today's
8      deposition?
9             A    I spoke with my lawyers.
10            Q    Okay.   When did you speak with your
11     lawyers?
12            A    Saturday.
13            Q    Any other time that you spoke with your
14     lawyers?
15            A    Just right before we came in.
16            Q    Okay.   How long did you spend talking to
17     your lawyers on Saturday?
18            A    About two hours.
19            Q    Did you review any documents when you met
20     with your lawyers?
21            A    No.
22            Q    Okay.   Did you meet with anyone else, other
23     than your lawyers, in preparation for today's
24     deposition?
25            A    No.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 9 of 78 Page ID
                                       #:3317

                                                                             Page 8
1             Q    Have you ever met with any of the other
2      named plaintiffs in this case?
3             A    No.
4             Q    Have you ever met Raul Novoa?
5             A    No.
6             Q    Have you ever met Mr. Campos Fuentes?
7             A    No.
8             Q    Were you in Adelanto with either of them?
9             A    Not that I'm aware of.
10            Q    Okay.   And just for the record, can you
11     state what your full legal name is?
12            A    Ramon Alejandro Mancia.
13            Q    Have you ever used any other name?
14            A    No.
15            Q    And what is your current address?
16                 (The following testimony deemed
17     confidential pursuant to protective order.)
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 10 of 78 Page ID
                                       #:3318

                                                                              Page 9
1
2
3
4
5
6
7
8
9
10
11
12
13                 (End of confidential testimony.)
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 11 of 78 Page ID
                                       #:3319

                                                                            Page 10
1       BY MR. BARNACLE:
2             Q    How long have you lived there?
3             A    About a year.
4             Q    What is your date of birth?
5
6             Q    Do you currently have an e-mail address
7       that you use?
8             A    Yes, I do.
9             Q    Can you tell me what it is?
10                 (The following testimony deemed
11      confidential pursuant to protective order.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 12 of 78 Page ID
                                       #:3320

                                                                            Page 11
1
2
3
4
5
6
7
8
9
10
11
12
13                 (End of confidential testimony.)
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 13 of 78 Page ID
                                       #:3321

                                                                            Page 12
1       BY MR. BARNACLE:
2              Q   Were you a coach?
3              A   I do.    I am a soccer coach.
4              Q   Okay.    Where do you coach?
5              A   I used to coach in Bell Gardens, youth, so
6       I coach kids.
7              Q   Cool.
8                  MR. FREE:     We're going to mark his e-mail
9       addresses as confidential pursuant to the parties'
10      protective order which is ECF 151, Sections 5.2 and
11      5.6.    Thanks.    And his address information will also
12      be designated confidential.         You can continue.
13      BY BARNACLE:
14             Q   Do you have a cell phone that you use?
15             A   Yes, I do.
16             Q   What's the cell phone number?
17                 (The following testimony deemed
18      confidential pursuant to protective order.)
19
20
21
22
23
24
25


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 14 of 78 Page ID
                                       #:3322

                                                                            Page 13
1
2             (End of confidential testimony.)
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 15 of 78 Page ID
                                       #:3323

                                                                            Page 14
1                   MR. FREE:    I'm also going to designate the
2       cell phone as confidential.
3       BY MR. BARNACLE:
4             Q     How long have you had that cell phone
5       number?
6             A     Two weeks now.
7             Q     Did you have one before, before that?
8             A     Not that I can recall numbers.         I do not
9       recall -- I did have.
10            Q    So you had a cell phone number before
11      Adelanto?
12            A    Yes, I did.
13            Q    And then since coming back from Adelanto,
14      you have a new cell phone number?
15            A    Correct.
16            Q    Do you utilize any social media accounts
17      like Facebook or anything like that?
18            A    Yes, I do.
19            Q    Can you tell me what social media you use?
20                 (The following testimony deemed
21      confidential pursuant to protective order.)
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 16 of 78 Page ID
                                       #:3324

                                                                            Page 15
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                 (End of confidential testimony.)


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 17 of 78 Page ID
                                       #:3325

                                                                            Page 16
1       BY MR. BARNACLE:
2             Q    No worries.     Are you married?
3             A    Yes, I am.
4                  MR. FREE:     Designate his social media as
5       confidential.
6       BY MR. BARNACLE:
7             Q    What is your spouse's full legal name?
8
9             Q    How long have you been married?
10            A    Two weeks now.
11            Q    Congratulations.
12            A    Thank you.
13            Q    Does your spouse live with you?
14            A    Yes, she does.
15            Q    Do you have any children?
16            A    Yes, I do.
17            Q    How many children?
18            A    Five total.
19            Q    Okay.    Do you know -- can you give me their
20      ages?
21            A    Sure.    14, 13, 7 and 10 and a one-year-old.
22            Q    And do they live with you?
23            A    Four of them do.
24            Q    Sitting here right now, do you -- strike
25      that.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 18 of 78 Page ID
                                       #:3326

                                                                            Page 17
1                  What is your country of citizenship?
2             A    El Salvador.
3             Q    And were you born in El Salvador?
4             A    Yes, sir.
5             Q    Sitting here right now, as far as you know,
6       what is your current United States citizenship
7       status?
8                  MR. FREE:     Object to the form, to the
9       extent it calls for a legal conclusion.            But if you
10      know and can explain, you can answer.
11            A    My lawyer knows most of that.
12      BY MR. BARNACLE:
13            Q    Okay.    But you don't know?
14            A    I don't.
15            Q    Okay.    Fair enough.
16                 Do you know what your immigration status
17      was while you were detained at Adelanto?
18            A    No.
19                 MR. FREE:     Same objection.      You can answer.
20                 THE WITNESS:      No.
21      BY MR. BARNACLE:
22            Q    Do you know whether or not you were
23      authorized to work in the United States while you
24      were at Adelanto?
25            A    No, I do not.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 19 of 78 Page ID
                                       #:3327

                                                                            Page 18
1             Q     And can you just -- you spent six months at
2       Adelanto.     Can you explain to me how you ended up
3       detained at Adelanto?
4             A     I was arrested by LAPD, I was turned over
5       from MCJ to ICE.
6             Q     Okay.    Why were you arrested by LAPD?
7             A     There was an outstanding warrant out for
8       me.
9             Q     Do you know what that warrant was for?
10            A    Restraining order violation that I had
11      against my ex-wife, wife now.
12            Q    So LAPD arrested you for the outstanding
13      warrant; that's correct?
14            A    Uh-huh.
15            Q    And tell me at what point were you detained
16      by ICE?
17            A    When I was being released by police here in
18      downtown.
19            Q    Okay.    Can you explain to me what happened?
20                 MR. FREE:     Objection, form.      You can
21      answer.
22            A    I was in the holding tank ready to go get
23      my property and somebody came, knocked on the door,
24      asked for my name and they said it was an ICE hold
25      for my name and I was put in a different tank and


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 20 of 78 Page ID
                                       #:3328

                                                                            Page 19
1       waited for ICE to pick me up.
2              Q   So ICE picked you up; where did they take
3       you?
4              A   In an office here in downtown.
5              Q   And how long did you stay here downtown?
6              A   For about 10 hours.
7              Q   So where did they take you after that 10
8       hours?
9              A   Adelanto.
10             Q   Okay.    Did they explain to you why they
11      were taking you to Adelanto?
12             A   No.
13             Q   And at any point in time when ICE picked
14      you up and took you to the facility here in downtown
15      Los Angeles, did -- as far as you know, did Geo have
16      anything to do with putting you in the facility here
17      in downtown?
18             A   No.
19             Q   Okay.    Did Geo have anything to do with you
20      being taken from the facility downtown to Adelanto?
21             A   Not that I'm aware of.
22             Q   Okay.    Are you -- obviously you spent six
23      months at Adelanto.
24                 Are you aware of any other of the detainees
25      you were with, whether they were authorized to work


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 21 of 78 Page ID
                                       #:3329

                                                                            Page 20
1       in the United States?
2             A     No, I do not.
3             Q     Did you ever have any conversations with
4       them about that?
5             A     No.
6             Q     So do you currently -- are you currently
7       employed?
8             A     No, I'm not.
9             Q     Okay.   And before you were arrested by the
10      LAPD, were you employed?
11            A    No.
12            Q    Okay.    What's the last job that you held?
13            A    2017.
14            Q    Okay.    And what did you do?
15            A    Construction.
16            Q    Okay.
17            A    I was employed by RQ Construction.
18            Q    RQ?
19            A    R3 -- RQ Construction.
20            Q    What kind of work did you do for them?
21            A    I was a kitchen installer and a countertop
22      installer.
23                 BARNACLE:     Do you remember what number
24      we're on?
25                 MR. FREE:     55 -- 56 now.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 22 of 78 Page ID
                                       #:3330

                                                                            Page 21
1                  BARNACLE:     Please mark this as Exhibit 56.
2                  (Exhibit 56 was marked for identification.)
3       BY BARNACLE:
4             Q    Mr. Mancia, this is a copy of the
5       declaration that you have submitted in this case.
6                  Do you recognize this?
7             A    Yes, I do.
8             Q    Is this an accurate copy of what you
9       provided to your attorneys?         And feel free to go
10      through it and verify.
11            A    Yes, it is.
12            Q    Okay.    And can you tell me what you did to
13      prepare this?
14                 MR. FREE:     Object to the form.       Calls for
15      attorney/client communications.          But you can tell him
16      anything your attorneys or our staff -- don't say
17      anything we said, but you can tell him what you did;
18      does that make sense?
19                 THE WITNESS:      Uh-huh.
20                 I met Lydia in Adelanto and she pretty much
21      asked me a few questions about my stay at Adelanto,
22      the work in Adelanto and she brought it back to me,
23      if I could read it and if everything was correct, for
24      me to sign it.
25      BY MR. BARNACLE:


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 23 of 78 Page ID
                                       #:3331

                                                                            Page 22
1              Q   Okay.    Did you talk to anyone other than
2       your attorneys about your declaration?
3              A   No.
4              Q   If you don't mind, please turn to paragraph
5       6.     Paragraph 6 states, "I learned about the work
6       program upon my entry to the Adelanto facility and
7       requested to take part in the program"; did I read
8       that correctly?
9              A   Correct.
10             Q   Can you tell me what you did to request to
11      take part in the program?
12             A   I filled out a job -- what they called a
13      job application in Adelanto to work.
14             Q   Okay.    Do you remember, sitting here right
15      now, what your first day at Adelanto was?
16             A   April 2nd -- as I recall right now, April
17      2nd.
18             Q   April 2nd of '19?
19             A   Yes.
20             Q   Do you remember how quickly, upon your
21      arrival at Adelanto, you filled out that application?
22             A   Yes.    Same day.
23             Q   Same day.     Okay.    Easy enough.
24                 BARNACLE:     This will be 57.
25                 (Exhibit 57 was marked for identification.)


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 24 of 78 Page ID
                                       #:3332

                                                                            Page 23
1       BY MR. BARNACLE:
2               Q   I've put in the front of you Exhibit 57
3       which is a compilation of all the documents that were
4       in your detainee file.        Can you please turn to --
5       you'll see these numbers at the very bottom, Geo
6       Novoa and these numbers, if you could turn to number
7       30112.
8                   Do you recognize this document?
9               A   Yes, sir.
10            Q     What is this?
11            A     Job application.      This is the second job
12      application I turned into Geo.
13            Q     You filled out a previous job application?
14            A     Yes, sir, I did.
15            Q     What job were you applying for the first
16      time?
17            A     Same thing.
18            Q     So you applied for food service?
19            A     Uh-huh.
20            Q     And for laundry?
21            A     Also intake and medical detail.
22            Q     Okay.   And what happened with -- in
23      response to the first application?
24                  MR. FREE:    Objection, form.      You can
25      answer, if you know.


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 25 of 78 Page ID
                                       #:3333

                                                                            Page 24
1               A   I have no idea.     That's why I did a second
2       one.
3       BY MR. BARNACLE:
4               Q   You submitted an initial job application
5       when you arrived and they didn't provide you a job?
6               A   I didn't get no answer.
7               Q   So you submitted a second one, it looks
8       like it's on -- trying to see when it is -- 4/15 of
9       '19; does that sound right?
10             A    Correct.
11             Q    Tell me what happened after you submitted
12      this job application.
13                  MR. FREE:    Object to form.      Answer if you
14      know.
15             A    Nothing happened.      I started working as --
16      in the voluntary program.         In Adelanto they have
17      something voluntary which leads you pretty much to
18      get hired on before you start getting paid.             Because
19      it says there's only 40 paid positions, so you start
20      doing the voluntary work in order for you to climb
21      that ladder up for you to get employed and start
22      getting paid.
23      BY MR. BARNACLE:
24             Q    So you filled out this application.
25                  How quickly did you begin performing work?


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 26 of 78 Page ID
                                       #:3334

                                                                            Page 25
1             A    I was already -- before the 15th I was
2       already working as voluntary, what they call it, in
3       Adelanto.
4             Q    And maybe I misunderstood you.          I thought
5       you said you submitted an application when you got
6       there?
7             A    Prior to this one.
8             Q    And nobody responded to you?
9             A    Nobody responded.       But the voluntary work
10      is not based on the application.
11            Q    Okay.    So when you say you were performing
12      voluntary work, tell me what you were doing that was
13      voluntary.
14                 MR. FREE:     Object to form.
15            A    I was filling up water jugs, picking up
16      trash, cleaning the break yard, sweeping medical,
17      cleaning medical, picking up trash for medical,
18      painting the kitchen hall.         That's all I can remember
19      at this moment that I did in Adelanto.
20      BY MR. BARNACLE:
21            Q    And you were doing all those things before
22      you submitted the second application?
23            A    Correct.
24            Q    So I guess I'm not understanding why you
25      submitted a second application.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 27 of 78 Page ID
                                       #:3335

                                                                            Page 26
1                  If you already started to perform some of
2       those job duties you just listed, why did you fill
3       out a second form?
4             A    Because I wasn't getting paid.
5             Q    Were the jobs that you were doing, were
6       they in food service, kitchen and laundry as you
7       applied for?
8             A    No.
9             Q    Were they in intake and medical detail as
10      you applied for?
11            A    No.   I once went to intake to clean intake.
12            Q    Okay.    So when you filled out this
13      application, did you understand that the voluntary
14      work program paid you a dollar a day for the work you
15      were going to perform?
16                 MR. FREE:     Object to form.      Can you answer.
17            A    Repeat that question.
18      BY MR. BARNACLE:
19            Q    When you filled out this application, did
20      you read through the work detail orientation section
21      that told you that the work you would do, you would
22      be paid one dollar a day?
23            A    I was aware of that, yes.
24            Q    When you entered Adelanto, did you also
25      receive a handbook from Geo?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 28 of 78 Page ID
                                       #:3336

                                                                            Page 27
1             A    Yes, I did.
2                  MR. FREE:     Just remind you -- not
3       objecting, but let him finish his question.
4                  BARNACLE:     That was my fault.
5       BY MR. BARNACLE:
6             Q    Did you read through the handbook when you
7       received it?
8             A    I did.
9             Q    Did you read anything in the handbook about
10      the voluntary work program?
11            A    I don't recall at this moment.
12            Q    So do you remember reading anything about
13      it being paid at one dollar a day?
14            A    Not at this moment about getting paid.
15            Q    Okay.    If you don't mind, we're going to
16      get back to your declaration.          I'm going to have you
17      take a look at paragraph 7.
18            A    Uh-huh.
19            Q    It's talking about the work you did as a
20      kitchen worker; do you see that?
21            A    Yes, sir.
22            Q    So can you tell me when you actually began
23      performing work in the kitchen?
24            A    July 25th.
25            Q    And if you look at paragraph 8, it's


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 29 of 78 Page ID
                                       #:3337

                                                                            Page 28
1       talking about the additional work you did as a
2       porter; do you see that?
3             A    Uh-huh.
4             Q    Can you tell me what a porter is?
5             A    What I described what I used to do, picking
6       up trash, filling up the water jug, painting the
7       halls, sweeping, mopping, cleaning restrooms.
8             Q    Okay.    And when did you begin working as a
9       porter?
10            A    Don't recall the exact date, but it was the
11      first week I was in Adelanto.
12            Q    So if I understand you correctly, you
13      worked as a porter almost immediately --
14            A    Correct.
15            Q    -- upon entering Adelanto, and then a
16      couple months later you started doing work in the
17      kitchen; is that correct?
18            A    Yes, sir.
19            Q    Okay.    So during this time, were you --
20      were you working as both a porter and in the kitchen
21      on any given day?
22            A    After July 25th?
23            Q    Yes.
24            A    Yes.
25            Q    So after July 25th, you had two different


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 30 of 78 Page ID
                                       #:3338

                                                                            Page 29
1       positions.
2                   And were you performing both positions
3       every day?
4               A   Not every day.
5               Q   Okay.     How often -- in a week's time, how
6       many days during the week would you be both working
7       in the kitchen and working as a porter?
8               A   Between four to five days a week.
9               Q   Okay.     So four to five days you would be
10      doing both jobs?
11            A     Uh-huh.
12            Q     Those other two days, what would you be
13      doing?
14            A     Back in my dorm.
15            Q     So you wouldn't work -- two or three days a
16      week you wouldn't do any work?
17            A     I would go to the kitchen.        I would work in
18      the kitchen.
19            Q     So you worked in the kitchen all seven
20      days?
21            A     Correct.
22            Q     And four to five of those days you would
23      work as both a porter and in the kitchen?
24            A     Correct.
25            Q     Understood.    And when you worked in the


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 31 of 78 Page ID
                                       #:3339

                                                                            Page 30
1       kitchen, tell me the process that Geo utilized to
2       account for the fact that you worked that day.
3                  MR. FREE:     Object to form.      You can answer.
4             A    I have no idea.
5       BY MR. BARNACLE:
6             Q    Okay.    Do you recall, was there a
7       supervisor in the kitchen with you?
8             A    There was an officer from Geo, yes.
9             Q    Okay.    Do you recall the officer, who would
10      be in the kitchen with you working, writing down
11      whether or not you were working that day?
12            A    There was a few of them.         They would
13      switch.    It wasn't the same one every day.
14            Q    Okay.    Are you aware that whoever was the
15      supervisor on any given day, were they writing down
16      who was working in the kitchen?
17            A    Yes.
18            Q    Okay.    Did you ever see the sheet they were
19      filling out and putting your name on?
20            A    I got to see a sheet with our names already
21      there.    Our names were already there.          When we used
22      to get picked up from the dorm, I believe that's
23      where they used to write who they were picking up.
24            Q    Was that the same for when you were a
25      porter, was there a sheet that they would -- your


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 32 of 78 Page ID
                                       #:3340

                                                                            Page 31
1       name would be on, that they would write down whether
2       or not you worked as a porter on a given day?
3             A     No.
4             Q     Was there -- are you aware of anything that
5       the supervisor for you being a porter, are you aware
6       that that supervisor was writing down, in any way,
7       that you were working as a porter?
8             A     The only thing I got to see is we had to be
9       checked out from the dorm.         So he would let the
10      officer in charge of the dorm know I'm taking X and Y
11      out, let them know they're going out as a porter or
12      whatever.     That's the only thing I got to hear.
13            Q    Okay.    You said that part of your job as a
14      porter was refilling the water jugs.
15                 Can you tell me what those water jugs are?
16            A    They're those Gatorade orange jugs.           So
17      there's two per dorm.        There's two, three, four, five
18      sides, so there's three different sides that we used
19      to collect the water jugs from every dorm, and their
20      trash, take them to the kitchen, refill them with ice
21      and water, throw away the trash and come back and put
22      the jugs back in the dorms.
23            Q    That would be drinking water for the dorms?
24            A    Correct.
25            Q    And how many times a day would you refill


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 33 of 78 Page ID
                                       #:3341

                                                                            Page 32
1       those jugs?
2             A    Myself?
3             Q    Yeah.
4             A    Twice a day.
5             Q    And do you know if they were being refilled
6       by other people at different times during the day?
7             A    I believe so, yes.
8             Q    Okay.    And you were getting that water from
9       the kitchen?
10            A    Correct.
11            Q    Okay.    If you don't mind turning to
12      paragraph 12.      It says, "Because of my detainee
13      status, Geo does not permit me to seek employment
14      from another employer outside the walls of the
15      Adelanto facility"; do you see that?
16            A    Yes, sir.
17            Q    Did you request, at any time to anyone at
18      Geo, that you be allowed to go outside of Adelanto
19      and find work?
20            A    No, I did not.
21            Q    Okay.    Why didn't you do that?
22            A    Because I was detained.        Couldn't leave.
23            Q    Okay.    If you don't mind looking at
24      paragraph 14.      And it says, "I participate in the
25      work program in order to buy daily necessities that


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 34 of 78 Page ID
                                       #:3342

                                                                            Page 33
1       Geo fails to provide for me including food and
2       personal hygiene items.        I fear that if I cannot
3       afford purchases from the commissary, I will not have
4       access to those necessities"; did I read that
5       correctly?
6             A    Yes, sir.
7             Q    Is it your position in this lawsuit that
8       you were deprived of daily necessities and that you
9       had to purchase them from the commissary?
10                 MR. FREE:     Object to form.      You can answer.
11            A    Can you repeat your question.
12      BY MR. BARNACLE:
13            Q    Sure.
14                 My question is, is it your position, is it
15      your allegation in this lawsuit that you -- that Geo
16      deprived you of your daily necessities and you had to
17      purchase those daily necessities from the commissary
18      in order to have them?
19                 MR. FREE:     Same objection.
20            A    Yes, not only me, but everybody else that's
21      also detained in Adelanto.
22      BY MR. BARNACLE:
23            Q    So sitting here right now -- and you -- in
24      paragraph 14, you used the word "daily necessities."
25                  So I just want to understand from you what


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 35 of 78 Page ID
                                       #:3343

                                                                            Page 34
1       are -- what do you consider to be daily necessities?
2               A   Shampoo, toothpaste, Q-Tips, nail clippers.
3               Q   Anything else?
4               A   That's what I can think of right now.
5               Q   So those are the things that Geo did not
6       provide to you that you had to buy from the
7       commissary?
8               A   And food.
9                   MR. FREE:    Object to form.      You can answer.
10      BY MR. BARNACLE:
11            Q     Food?
12            A     Also food.
13            Q     Anything else?
14            A     Not that I can remember, no.
15                  MR. BARNACLE:     This will be 58.
16                  (Exhibit 58 was marked for identification.)
17      BY MR. BARNACLE:
18            Q     Mr. Mancia, I've given you Exhibit 58 which
19      I'll represent to you is a record of your commissary
20      purchases during your time at Adelanto.            I'm just
21      going to ask you a couple of questions.            If you go
22      down eight entries on the very first page, which is
23      30149, it's a cinnamon roll, two of them, for $1.08
24      each.
25                  Did you consider that to be a daily


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 36 of 78 Page ID
                                       #:3344

                                                                            Page 35
1       necessity?
2               A   No, I did not.     But that's what I used to
3       fulfill my hunger throughout the day, if I was hungry
4       at any point.
5               Q   So if you were hungry between your meals,
6       you would buy things like that?
7               A   Just have a cinnamon roll.
8               Q   Okay.     If you go down two from there, you
9       see there's a Snickers bar.         You bought two of those
10      for 98 cents; do you see that?
11            A     Yes, sir.
12            Q     Do you consider that to be a daily
13      necessity?
14            A     It's not a daily necessity.
15            Q     How about the Tapatio hot sauce right above
16      that, is that a daily necessity?
17            A     No, it's not.     I used it to add some flavor
18      to my food.
19            Q     If you could flip over to the next page,
20      which is 30150.       Go down about 13 lines.       There's an
21      entry for styling gel with aloe vera; do you see
22      that?
23            A     Uh-huh.
24            Q     $3.45.
25                  Is styling gel for your hair a daily


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 37 of 78 Page ID
                                       #:3345

                                                                            Page 36
1       necessity?
2              A   No, it's not.      But gel was not provided by
3       Geo.
4              Q   Okay.    If you go down six from there,
5       there's an entry for hot corn chips at $2.72; do you
6       see that?
7              A   Yes.
8              Q   Do you consider hot corn chips for $2.72 to
9       be a daily necessity?
10             A   No, they're not a daily necessity.
11             Q   And where were you -- just so I understand,
12      when you had money in your commissary account, were
13      you free to use those funds in the commissary for
14      whatever you wanted to purchase?
15             A   Yes.
16             Q   Was there anybody at Geo telling you what
17      you can and cannot purchase in the commissary?
18                 MR. FREE:     Object to form.      You can answer.
19             A   No.
20      BY MR. BARNACLE:
21             Q   Did you ever buy water at the commissary?
22             A   No, I did not.
23             Q   Did you ever buy any medical items?
24                 MR. FREE:     Object to form.
25             A   No.


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 38 of 78 Page ID
                                       #:3346

                                                                            Page 37
1       BY MR. BARNACLE:
2             Q    Do you recall ever buying soap from the
3       commissary?
4             A    Soap, no.
5             Q    How about shampoo, did you ever buy
6       shampoo?
7             A    No.
8             Q    Did you ever buy any lotion from the
9       commissary?
10            A    Yes, I did.
11            Q    Okay.    All right.     If we could go back to
12      your declaration and back to number 14, where it
13      says, "I participated in work program in order to buy
14      the daily necessities that Geo fails to provide for
15      me"; do you see that?
16            A    Yes.
17            Q    So is it your position that you had to work
18      in the work program and receive the dollar a day from
19      the work program in order to afford the things you
20      were buying in the commissary?
21            A    Yes.
22            Q    And I think you already testified earlier
23      that you worked seven days a week?
24                 MR. FREE:     Object to form.
25            A    Correct.


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 39 of 78 Page ID
                                       #:3347

                                                                            Page 38
1                  BARNACLE:     Mark this 59.
2                  (Exhibit 59 was marked for identification.)
3       BY MR. BARNACLE:
4             Q    Mr. Mancia, I'm giving you what we've
5       marked as Exhibit 59, and if you look at the top, it
6       says, "Resident Account Summary", and then it has
7       your name, Ramon Alejandro Mancia; do you see that?
8             A    Yes, sir.
9             Q    This is a resident account summary that
10      shows all of the transactions from your commissary
11      account; do you see that?
12            A    Yes, I do.
13                 MR. FREE:     Object to form.
14      BY MR. BARNACLE:
15            Q    So I'm going to ask you a couple of
16      questions about some different items.            And I think,
17      just so you understand kind of the format of this
18      document, if you go all the way to the back, which is
19      30157, I think you'll see that the very first entry
20      on 4/2 of '19 corresponds with the day you arrived at
21      Adelanto; is that correct?
22            A    Uh-huh.
23            Q    It looks like you deposited, right when you
24      got there, $70.28; do you remember that?
25            A    Yes.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 40 of 78 Page ID
                                       #:3348

                                                                            Page 39
1             Q    Do you remember putting $70 into your
2       commissary account?
3             A    I had that money with me when I got
4       arrested by the police.
5             Q    Was it in cash?
6             A    Right, it was in my property.
7             Q    That would be the first day you were there.
8       And if you go back to the front page, the very
9       last -- very top entry on 30153, dated October 11th
10      of 2019, does that look like it's around the time you
11      were released?
12            A    Yes.
13            Q    Okay.    So just reference wise, we're going
14      from the date you were released all the way to the
15      date you were -- you got there.          If you don't mind,
16      on that first page, if you can go down to an entry on
17      9/3 of '19 where it says "secure d-e-p-o-s Roxanna
18      Salgaro"; do you see that?
19            A    Yes, sir, I do.
20            Q    Do you know who Roxanna Salgaro is?
21            A    Yes, I do.
22            Q    Who is she?
23            A    My mother.
24            Q    And did she deposit $50 into your
25      commissary on that date?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 41 of 78 Page ID
                                       #:3349

                                                                            Page 40
1               A   Yes, she did.
2               Q   Now, let's go down a little further to
3       August 31st of 2019; do you see that?
4               A   Uh-huh.
5               Q   It says "secure deposit from Lorraina
6       Cabrera"?
7               A   Uh-huh.
8               Q   Do you know who Lorraina Cabrera is?
9               A   No, I do not.
10            Q     Do you see that somebody named Lorraina
11      Cabrera deposited $10 into your commissary that day?
12            A     Yes, sir.
13            Q     Were you aware she had done that on that
14      date?
15            A     I was aware somebody would be depositing
16      money into my account.
17            Q     Okay.   And how were you aware somebody
18      would be depositing money into your account?
19            A     One of the inmates needed some commissary
20      that we're going to have throughout the week and
21      asked me for $10 worth of soups, so I gave him $10
22      worth of Cup Noodles, and whoever Lorraina is put $10
23      into my account.
24            Q     Do you know the name of that detainee?
25            A     I do not know.


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 42 of 78 Page ID
                                       #:3350

                                                                            Page 41
1             Q    Okay.    Just so I understand, you loaned $10
2       worth of soup to another detainee and then from what
3       you understood, somebody would be depositing $10 into
4       your account to pay for it?
5             A    Correct.
6             Q    Okay.    If we can go to the next page, which
7       is 30154.     If you go down to an entry on August 25th
8       of 2019, there's another secure deposit from Victoria
9       Ramirez; do you see that?
10            A    Correct.
11            Q    Do you know who Victoria Ramirez is?
12            A    I do not.
13            Q    It looks like she deposited $16 into your
14      commissary, correct?
15            A    Correct.
16            Q    Were you aware, as of that date, that
17      Victoria Ramirez had deposited $16 into your account?
18            A    I was aware that somebody would be
19      depositing money into my account.
20            Q    Can you explain to me, for this one, how
21      you knew that?
22            A    Same transaction as the other one.
23      Somebody needed some stuff to get by through the
24      week, needed some food.        Obviously I would help them
25      out with the food I had and just put money in my


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 43 of 78 Page ID
                                       #:3351

                                                                            Page 42
1       books.
2             Q    Okay.    Do you know who that was?
3             A    I don't.
4             Q    Okay.    Let's go down a little further to
5       August 18th of 2019.       There's a secure deposit from
6       Maty, M-A-T-Y, Ortega; do you see that?
7             A    Yes, I do.
8             Q    Do you know who that person is?
9             A    No, I do not.
10            Q    That person deposited $20 into your
11      commissary; do you see that?
12            A    Correct.
13            Q    Were you aware, on August 18th of 2019,
14      that somebody would be depositing $20 into your
15      commissary?
16            A    Yes, I was aware of that.
17            Q    Can you tell me how you were aware of that?
18            A    Same transaction, somebody needed some
19      food, I was able to help them out and they put the
20      money in my books.
21            Q    Do you remember who that person was?
22            A    Raul.    Can't recall his last name.         Raul.
23            Q    Let's go to the next page, 30155.           If we go
24      down quite a ways to July 16th of 2019, there's a
25      secure deposit from Maria Castillo for $30; do you


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 44 of 78 Page ID
                                       #:3352

                                                                            Page 43
1       see that?
2             A    Yes, sir.
3             Q    Do you know who Maria Castillo is?
4             A    No, I do not.
5             Q    Same question as before, were you aware on
6       that date that $30 would be deposited into your
7       account?
8                  MR. FREE:     Object to the form.       Go ahead.
9             A    Yes, I was aware that that money was going
10      to be deposited.
11      BY MR. BARNACLE:
12            Q    Can you tell me how you were aware of that?
13            A    Another inmate needed some commissary
14      stuff, I was able to provide it for him, and he put
15      money in my account.
16            Q    And how do you -- I mean, you loan things
17      to another detainee; how did you know -- did you add
18      up the amount that you gave him and say Hey, this is
19      $30 worth of stuff; is that how they knew?
20            A    Correct.
21            Q    If we go to 30156, the next page.           If we go
22      to the entry on June 8th of 2019, there's a secure
23      deposit from Jessie Mancia; do you see that?
24            A    Yes, sir.
25            Q    Do you know who Jessie Mancia is?


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 45 of 78 Page ID
                                       #:3353

                                                                            Page 44
1             A    Yes, I do.
2             Q    Who is that?
3             A    That's my wife.
4             Q    Okay.     Let's go down a little ways to May
5       7th of 2019.       There's a secure deposit from Roxanna
6       Moran; do you see that?
7             A    Yes.
8             Q    Do you know who Roxanna Moran is?
9             A    No, I do not.
10            Q    But she deposited $30 into your commissary
11      on that date?
12            A    Yes, sir.
13            Q    And were you aware that was going to be
14      deposited into your account?
15            A    Yes, I was.
16            Q    Can you tell me how you were aware of that?
17            A    I loaned somebody some commissary and they
18      were paying me back.
19            Q    Okay.    If you can, let's go back to your
20      declaration.      Under 10, it says, "Geo officials
21      routinely required detainees to clean areas of the
22      Adelanto facility for no compensation.            On multiple
23      occasions, Geo officials told me to complete work
24      tasks in various areas of the Adelanto facility.              For
25      example, Geo officials have instructed me to paint a


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 46 of 78 Page ID
                                       #:3354

                                                                            Page 45
1       dining hall, clean the medical unit and clean the
2       recreation yard."
3                   Is that the same work that we've been
4       talking about you were doing as a porter?
5             A     Yes.
6             Q     Is it your understanding of the voluntary
7       work program that if you worked on a particular day
8       where you were both in the kitchen and working as a
9       porter, that regardless of the fact you would work
10      two different types of job, you would still just get
11      a dollar a day?
12            A    Yes, that's what I was told.
13            Q    Okay.    And in your -- in your complaint,
14      you said that you were provided extra food on
15      occasions in addition to your regular meals; is that
16      accurate?
17            A    Yes, sir.
18                 MR. FREE:     Object to form.
19      BY MR. BARNACLE:
20            Q    Can you tell me, generally, what kind of
21      food you were provided?
22            A    Just an extra tray.       You get promised an
23      extra tray.     Same meal everybody is getting, you just
24      get two of them.
25            Q    How often would that happen?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 47 of 78 Page ID
                                       #:3355

                                                                            Page 46
1               A     It was promised every time we went to work.
2       It wasn't given every time, but it was an everyday
3       thing.
4               Q     So if you had three meals in a day,
5       breakfast, lunch and dinner, would you -- how often
6       would you get two trays of breakfast, for example?
7                     MR. FREE:   Object to form.
8               A     I don't recall how many times exactly at
9       this moment, but maybe three times a week.
10      BY MR. BARNACLE:
11            Q       Okay.   And how many times would you
12      generally get two trays for lunch?
13                    MR. FREE:   Object to form.     You can answer.
14            A       Three times a week.
15      BY MR. BARNACLE:
16            Q       And how about dinner?
17            A       Not as often.   Once a week.
18            Q       And you said -- I believe you said in your
19      complaint that you were given those extra trays of
20      food because you were working two different jobs in a
21      particular day; is that right?
22                    MR. FREE:   Object to form.
23            A       Not because I was working two different
24      jobs.       It was just come do this and we'll give you
25      this.       Come clean and we'll give you an extra tray of


                     TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 48 of 78 Page ID
                                       #:3356

                                                                            Page 47
1       food.
2       BY MR. BARNACLE:
3              Q   And who would say that to you?
4              A   The Geo officer.
5              Q   Did you ever refuse to do any of your
6       voluntary work program jobs?
7              A   No, I did not.
8              Q   Were you ever, during your time at
9       Adelanto, put into administrative segregation?
10             A   No, I wasn't.      I was threatened to be sent
11      to segregation, but it never happened.
12             Q   Were you ever put into disciplinary
13      segregation?
14             A   No.
15             Q   You said you were threatened to be put into
16      administrative segregation; what were you threatened
17      for?
18             A   The specific time, an officer from Geo, Ms.
19      Lacy, which I think she's a sergeant for Geo, went
20      into her room and the light had toothpaste, it had
21      toothpaste on the light.        And she said if you guys
22      don't clean it by the time I come back, there's going
23      to be some consequences.
24                 MR. FREE:     Let the record reflect the
25      witness was pointing at the ceiling while he was


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 49 of 78 Page ID
                                       #:3357

                                                                            Page 48
1       providing his testimony.
2             A    She told us that and walked away.           She
3       said, Make sure the room is clean when I come back.
4       We had to take off the toothpaste from the light,
5       toothpaste from the walls to make sure there were no
6       consequences.
7             Q    Okay.    Are you aware of any detainee that
8       was put into administrative segregation for refusing
9       to clean?
10            A    Not that I spoke with.
11            Q    Okay.    Are you aware of any detainees that
12      were put into administrative segregation for refusing
13      to work at all?
14            A    I have heard stories from other inmates.
15            Q    Were you personally disciplined for
16      anything during your time at Adelanto?
17            A    No, I was not.
18                 MR. BARNACLE:      Do you mind if we take a
19      break?
20                 MR. FREE:     Yeah.
21                 (Brief recess.)
22      BY MR. BARNACLE:
23            Q    Mr. Mancia, if you could, turn back to
24      Exhibit 57 for me, please.         If you could turn to page
25      30078.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 50 of 78 Page ID
                                       #:3358

                                                                            Page 49
1               A   30 -- I'm sorry.
2               Q   30078.
3                   Do you recognize what this document is?
4               A   Yes.
5               Q   What is it?
6               A   It's a Kite.
7               Q   What is a Kite?
8               A   Where you're able to request certain
9       things, for example, a change of shirts.
10            Q     Generally, what kind of things were you
11      allowed to request via a Kite?
12            A     A new shirt, boxers, socks, shoes.          That's
13      about it that I can remember at this moment.
14            Q     Okay.    So if we look at this one, it looks
15      like it's dated 6/24 of '19; is that correct?
16            A     Correct.
17            Q     It looks like you're saying "can I please
18      get a 3XL shirt"; is that correct?
19            A     Correct.
20            Q     And then it says, "all these soups are
21      making me fat"; can you tell me what you meant by
22      that?
23            A     I gained weight.
24            Q     When you're talking about the soup, what
25      soups are you talking about?


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 51 of 78 Page ID
                                       #:3359

                                                                            Page 50
1             A    The noddles that we order from commissary.
2             Q    Okay.    Did they give you a new T-shirt,
3       3XL; do you remember?
4             A    Yes, they did.
5             Q    Okay.    If you could turn to 30080.
6                  And is this another Kite that you
7       submitted?
8             A    Yes, sir.
9             Q    And can you tell me what it was that you
10      were requesting on this one?
11            A    From my understanding, it was only three
12      people can visit you at a time.          So I was requesting
13      for my four kids and my wife to come see me for
14      Father's Day weekend.
15            Q    Okay.    And were all of your children and
16      wife allowed to come and see you?
17            A    Yes, they were.
18            Q    If we could turn to 30081, the next page.
19                  Is this another Kite that you submitted?
20            A    Yes.
21            Q    And can you tell me what you were
22      requesting in this Kite?
23            A    Extra time, requesting extra time for my
24      family to spend more time with me.           Instead of an
25      hour, they approved me 30 more minutes, so I got 90


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 52 of 78 Page ID
                                       #:3360

                                                                            Page 51
1       minutes instead of 60 minutes.
2             Q     Is the standard visit time 60 minutes?
3                   MR. FREE:    Object to form.
4             A     Correct.
5       BY MR. BARNACLE:
6             Q     And you asked for an additional 30 in this
7       Kite form?
8             A     Yes.
9             Q     And they granted you that request?
10            A    Yes, they did.
11            Q    So if you worked in the kitchen from about
12      June of '19, did you work in the kitchen from June of
13      '19 all the way through the end of your stay at
14      Adelanto?
15            A    Yes, sir, I did.
16            Q    And how many other individuals, on a daily
17      basis, would work in the kitchen with you?
18            A    During my shift?
19            Q    Yes.
20            A    No more than eight.
21            Q    Okay.    How many would it typically be?
22            A    It was a seven-man crew typically.
23            Q    Was it the same seven-person crew
24      throughout your time in the kitchen?
25            A    No.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 53 of 78 Page ID
                                       #:3361

                                                                            Page 52
1             Q     Did it change often?
2                   MR. FREE:    Object to form.
3             A     Almost every day.
4       BY MR. BARNACLE:
5             Q     So you would have a different grouping of
6       seven people every single day?
7             A     Correct.
8             Q     Are there any that were there with you the
9       entire time?
10            A    That I can recall, no.
11            Q    Okay.    Can you recall any of the names of
12      the people that worked on the kitchen crew with you?
13            A    Last names probably.        Munoz, Flores,
14      Galada, Martinez.       That's -- as of right now, that's
15      all I can remember.
16            Q    When you were working as a porter, tell me
17      how many people would generally be working on a shift
18      with you.
19                 MR. FREE:     Object to form.      You can answer.
20            A    Depends on what the duty was.          It varied
21      from just two people to five, six people.
22      BY MR. BARNACLE:
23            Q    Okay.    And can you -- do you remember the
24      names of the people that worked on the porter shift
25      with you?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 54 of 78 Page ID
                                       #:3362

                                                                            Page 53
1             A    Same thing, last names.        Alan, Ramirez -- a
2       couple of Ramirezes.       As of right now, that's the
3       names that I can recall.
4             Q    If we look at paragraph 13 of your
5       declaration -- actually not paragraph 13 -- hold on,
6       let me find it.      15.   It says, "To the best of my
7       knowledge, hundreds of detainees, if not more, take
8       part in the work program"; do you see that?
9             A    Yes, sir.
10            Q    Can you tell me what personal knowledge you
11      have of there being hundreds of detainees, if not
12      more, that take place in the work program?
13            A    Just by the fact what goes on in my dorm.
14      Obviously I knew everything is the same in every
15      other dorm.     And it's four dorms per side, and two,
16      three, four, five sides, times four, that's 20 tanks,
17      holding tanks.      And just the cleaning crew I
18      believe -- there's three shifts to clean the day
19      room, it's about 15, 20 people a day just in my dorm,
20      so you multiply that times every other dorm, that
21      will give you more than hundreds of people.
22            Q    So you worked in the kitchen and you worked
23      as a porter.
24                 What other types of voluntary jobs were
25      there?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 55 of 78 Page ID
                                       #:3363

                                                                            Page 54
1                   MR. FREE:    Object to form.
2               A   Do not know what other.
3       BY MR. BARNACLE:
4               Q   Did you ever work as a barber, for example?
5               A   No.
6               Q   Did you ever work in the library?
7               A   No.
8               Q   Did you ever work in maintenance?
9               A   No.
10            Q     And you mentioned -- you mentioned the
11      dorm.
12                  What dorm were you in?
13            A     3 Alpha.    For the first six months and a
14      couple of weeks I was there.
15            Q     3 F?
16            A     3A, 3 Alpha.
17            Q     Is that east or west?
18            A     West.
19            Q     You said you were there the entire time?
20                   Where else were you?
21            A     I was in 2 Delta my last week.
22            Q     Okay.   And where is 2 Delta; is that west
23      or east?
24            A     West.   Same thing, west.
25            Q     If you could just tell me, generally


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 56 of 78 Page ID
                                       #:3364

                                                                            Page 55
1       speaking, on the west side, what's the layout of your
2       living area?
3                  MR. FREE:     Form.    You can answer.
4             A    The layout, it's -- we have
5       (indecipherable) rooms, four people per room.
6       There's two rooms that hold up to eight people.              You
7       have a big living area, like a living room type of
8       thing, then you have your showers and you have your
9       own restroom in each room, and the phones, all the
10      phones to make phone calls.
11      BY MR. BARNACLE:
12            Q    Okay.    And did you ever spend any time on
13      the east side at all?
14            A    No.
15            Q    Okay.    And in your -- the common area, the
16      big living room you're talking about, tell me, what's
17      in the common area?
18                 MR. FREE:     Object to form.
19            A    You have sitting tables, four people per
20      table, and that's -- a bunch of tables.
21      BY MR. BARNACLE:
22            Q    Is there a television?
23            A    There's two televisions and there's an
24      extra television with an XBox.
25            Q    Is there a microwave?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 57 of 78 Page ID
                                       #:3365

                                                                            Page 56
1             A     There's two microwaves, a hot pot for water
2       and water jugs.
3             Q     Okay.   So you were in Adelanto for about
4       six months, right?
5             A     Correct.
6             Q     And is that, from your -- based on your
7       personal knowledge of spending time there, is that
8       typical, is that a short stay compared to others?
9                   MR. FREE:    Object to form.
10            A    From my understanding, that's a regular
11      stay because of the bond hearing that they offer
12      after six months.
13      BY MR. BARNACLE:
14            Q    If we go to -- let me just ask you a
15      question.
16                 One of your Kite forms asked that you be
17      able to have your wife and your four kids come to a
18      particular meeting with you; is that correct?
19            A    (No verbal response.)
20            Q    Was that your wife at the time?
21            A    My fiance at the time.
22                 MR. FREE:     Object to form.
23      BY MR. BARNACLE:
24            Q    So it was your fiance.        Just wanted to make
25      sure I understood what we were talking about.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 58 of 78 Page ID
                                       #:3366

                                                                            Page 57
1                   If we go to tab 2, 30110.
2                   MR. FREE:    I'm sorry, what -- 30110?
3                   MR. BARNACLE:     Yeah.    Sorry, Exhibit 57.
4                   MR. FREE:    Okay.
5       BY MR. BARNACLE:
6             Q     It looks like -- well, first, do you
7       recognize this document?
8             A     Yes, I do.
9             Q     Can you tell me what it is you're
10      requesting?
11            A    I was asking what was the process to get
12      married in Adelanto while I was detained.
13            Q    And you submitted this on May 6th of 2019?
14            A    Correct.
15            Q    Do you remember what response you got to
16      this request?
17            A    It's right here, yeah.
18            Q    What does that say?
19            A    My fiance had to put in a request with her
20      ID, that they would make a decision after that.
21            Q    Did that happen?
22            A    No.
23            Q    Okay.    Are you aware of other detainees who
24      had requested and gotten married while they were
25      detained?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 59 of 78 Page ID
                                       #:3367

                                                                            Page 58
1             A     No.
2             Q     But you didn't follow through with this
3       request at the time?
4                   MR. FREE:    Object to form.
5             A     We decided not to get married in Adelanto.
6       BY MR. BARNACLE:
7             Q     And then when you were released, then you
8       got married; is that correct?
9             A     The following day after I got released.
10            Q    Okay.    If you go to the same document,
11      30094.
12                 And do you recognize this document?
13            A    I don't.
14            Q    Are these -- if you see on the left side,
15      there are initials; are those your initials?
16                 MR. FREE:     Object to form.
17            A    I believe so.
18      BY MR. BARNACLE:
19            Q    And then if you look towards the bottom
20      right side, it says "detainee's signature"; do you
21      see that?
22            A    Yeah.
23            Q    Is that your signature?
24            A    Yeah, sure.
25            Q    Do you recall, when you entered Adelanto,


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 60 of 78 Page ID
                                       #:3368

                                                                            Page 59
1       receiving a -- what is called a "Geo Supplemental
2       Detainee Handbook"?
3             A    Yes, I do recall that.
4             Q    And do you remember receiving something
5       called the "ICE Enrichment and Removal Operation
6       National Detainee Handbook"?
7             A    No.
8             Q    So what do you recall receiving when you
9       entered Adelanto?
10                 MR. FREE:     Object to form.
11            A    A blue folder.
12      BY MR. BARNACLE:
13            Q    What was in the blue folder?
14            A    I believe it was the handbook.
15            Q    Okay.    And you signed this form?
16                 MR. FREE:     Object to form.
17            A    Yes.
18                  MR. BARNACLE:      Okay.    I don't have any
19      further questions.
20                 MR. FREE:     Okay.    I might have a couple.
21                 MS. WRIGHT:     Why don't we take a break.
22                 MR. BARNACLE:      Okay.
23                 (Brief recess.)
24
25                                EXAMINATION


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 61 of 78 Page ID
                                       #:3369

                                                                            Page 60
1       BY MR. FREE:
2             Q    Mr. Mancia, when you were working in the
3       kitchen, who trained you?
4             A    Nobody.
5             Q    Okay.    Who supervised your work?
6             A    Geo did.
7             Q    Do you remember any of the names of your
8       supervisors?
9             A    Green -- Officer Green, Officer Hangardy,
10      Officer Maluta (ph), I believe it is.            Those are the
11      names that pop into my mind.
12            Q    Do you remember the names of any Geo
13      employees who were in charge of the kitchen?
14            A    Yes.
15            Q    Who were they?
16            A    Bernal -- Mr. Bernal, Ms. Martinez,
17      Ms. Madina, Ms. Orona, Ms. Vargas, Mark and Ms. B.
18      As of right now, those are the names I can remember.
19            Q    How did you know what to put -- actually,
20      let's back up.
21                 What did you do in the kitchen when you
22      were working there?
23            A    Most of the time I was serving the line,
24      what they call "the line".         They give you a tray and
25      six different compartments and you fill each


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 62 of 78 Page ID
                                       #:3370

                                                                            Page 61
1       compartment with food.
2             Q    Okay.    Approximately how many trays would
3       you fill during a shift?
4             A    Approximately 80 people per dorm, you're
5       feeding four, eight -- 16 dorms, so 80 times 16.
6             Q    How did you know what to put into the
7       trays?
8             A    The spoon, it's just a spoonful.           They tell
9       you here's a spoon for the beans, here's a spoon for
10      the rice, here's a spoon for the salad or whatever
11      items they're giving out that day.
12            Q    When you say "they", who are you talking
13      about?
14            A    Geo officers.
15            Q    Did they tell you how much to put onto the
16      tray, the Geo officers?
17            A    Yes, it was -- they called it a full spoon,
18      so whatever you could fit into the spoon, that's how
19      much is supposed to go into -- into the compartment.
20            Q    In the tray?
21            A    Into the tray, yes.
22            Q    Okay.    And was there ever a time that you
23      saw -- that you yourself put more than the spoon into
24      the compartment in the tray while you were working in
25      the kitchen?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 63 of 78 Page ID
                                       #:3371

                                                                            Page 62
1               A   Yes, there was a few times.
2               Q   Okay.   Do you recall being instructed, one
3       way or the other when that happened, whether you
4       should correct it?
5                   MR. BARNACLE:     Object to the form.
6               A   Yes.
7       BY MR. FREE:
8               Q   Why don't you tell me -- you said you did
9       put extra food in a spoon that went into a tray?
10            A     Correct.
11            Q     One time or more than one time?
12            A     More than a few times.       We would usually
13      do -- when it was my tank, when it was 3 Alpha, when
14      I knew my people were there I would try to give them
15      a little more and it would get returned.            The person
16      who was pushing out the trays, who was a Geo
17      employee, used to say it was too much, it's too much,
18      we're going to run out of food, stop giving away too
19      much.
20            Q     And can you help me understand physically
21      where the Geo employee was that was pushing out the
22      tray in relation to you?
23            A     There's a window where the trays are being
24      pushed out to the people into the other room, there's
25      the Geo employee, then there was three of us; one


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 64 of 78 Page ID
                                       #:3372

                                                                            Page 63
1       person put in the salad, the other person put in the
2       beans, the other person put the next item we were
3       giving out.        Usually four to five people per line.
4               Q   Okay.     So sort of like an assembly line?
5               A   Correct.
6               Q   The person at the end of the assembly line,
7       correct me if I'm wrong, is a Geo employee?
8               A   Correct.
9               Q   That's a person who works for Geo?
10            A     Yes.
11            Q     Was there ever any occasion where you were
12      told to put less than the amount -- less than the
13      spoon into the tray?
14            A     That almost happened on a daily basis,
15      because they were always afraid of running out of
16      food.
17            Q     Who is they?
18            A     Geo employees.     The Geo employees were
19      always concerned about the quantity of food they have
20      cooked for the day, that it wouldn't be enough for
21      everybody that we serve or we're supposed to serve.
22            Q     Were there days in which you, in fact, put
23      less than the spoonful into the tray?
24            A     It was almost an everyday thing.
25            Q     Okay.    Did you ever witness food being


                    TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 65 of 78 Page ID
                                       #:3373

                                                                            Page 64
1       stored in the kitchen outside of where the
2       temperature guidelines dictated it should be stored?
3              A   Yes, every day.      We left the food out
4       because there's four different lines that they are
5       serving; line 1, line 2, line 3, line 4.            Once you're
6       done with line 1, the food stays there, we cover it,
7       we move on to line 2, cover it, move on to line 3,
8       and that food would have to wait until we're done
9       serving the other dorms to get back to line 1.
10             Q   Okay.    Were you ever aware of anyone in the
11      kitchen attempting to serve food that you considered
12      to be inedible?
13                 MR. BARNACLE:      Object to form.
14             A   Yes, there was times where we served frozen
15      ham.
16      BY MR. FREE:
17             Q   Who is we?
18             A   We were told to serve frozen ham.           I
19      brought it up to a few employees from Geo that we
20      were serving frozen ham.        The first person I brought
21      it up to was Ms. Martinez, which she was the one
22      cutting the ham, and when she told me to put it on
23      the line ready to serve, I asked her, I said Ma'am,
24      this is frozen ham, she said Don't worry about it, by
25      the time it gets served I'm not going to be here


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 66 of 78 Page ID
                                       #:3374

                                                                            Page 65
1       anymore.
2                  Once we were serving it, it happened to be
3       we were serving 3 Alpha when I realized that we had
4       got into the batch of the frozen ham.            And I told Ms.
5       Orono.    I said Ms. Orono, this ham is frozen.            She
6       said I have to give them something to eat, right; she
7       kept pushing the other trays.          Once we were done, I
8       brought it to Mark's attention, which from what my
9       understanding is the manager of the kitchen.             I
10      brought it to Mark's attention that we were serving
11      frozen ham.     And he said bring it over, we're going
12      to add some water to it and we'll serve it later on
13      once the ice melts.
14            Q    Do you know if the ham was ever served?
15            A    I served it myself, yes.
16            Q    Are you aware of any time at which people
17      who were detained inside Adelanto complained about
18      the food that they were served?
19            A    Yes.    It was in the kitchen, they were
20      complaining about the amount we were serving.              At
21      this point there were some walks going on by, from my
22      understanding was ICE, doing the walks, and Geo, from
23      my understanding.       What happened was the whole tank
24      refused to get the food because we were serving too
25      little.    So they brought somebody, I don't know who


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 67 of 78 Page ID
                                       #:3375

                                                                            Page 66
1       this man was, just wearing a tie, white guy with a
2       tie.       He kind of just looked at the quantity we were
3       serving and all he said was, Come on, you guys have
4       to serve a little more.        So they told us to give a
5       little more than what we were giving out that day.
6              Q      Who did that person say that to?
7              A      They brought it up to Mark's attention
8       because he's the manager of the kitchen for the PM,
9       so it went to Mark and then Mark told all the other
10      persons that push out the trays at the end from Geo.
11             Q     Was the amount that you were serving on the
12      day that this happened typical of the amount that you
13      would normally serve?
14             A     Right.
15             Q     How did you know the person at the time was
16      from ICE?
17                   BARNACLE:    Object to the form.
18             A     Because of the walks that were going on
19      during that time.        And we had a lady in the kitchen,
20      her name was Ms. June.        Ms. June was apparently
21      checking the process of the food and other stuff at
22      that moment.      So there were walks happening during
23      those, I believe, like two weeks.
24      BY MR. FREE:
25             Q     Okay.    Are you ever aware of food being


                     TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 68 of 78 Page ID
                                       #:3376

                                                                            Page 67
1       served with mold?
2             A    No.
3             Q    Okay.    Were you ever aware of fresh fruit
4       being available at the commissary?
5             A    Fresh fruit in the commissary, no, we
6       didn't have that option.
7             Q    Were you ever aware of lean protein being
8       available at the commissary?
9                  BARNACLE:     Object to form.
10            A    No.
11      BY MR. FREE:
12            Q    Were you ever aware of complex
13      carbohydrates being available at of the commissary?
14                 MR. BARNACLE:      Object to form.
15            A    No.
16      BY MR. FREE:
17            Q    Okay.    Do you consider shampoo to be a
18      basic daily necessity?
19            A    No, I do not.
20            Q    Okay.    Did you use shampoo while you were
21      at Adelanto?
22            A    I used it on a daily basis until at one
23      point they switched shampoos.          They went from a clear
24      bottle to a green bottle that caused me to have a
25      rash on my body.      I used it one time and that night


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 69 of 78 Page ID
                                       #:3377

                                                                            Page 68
1       it was -- my body was itching to the point where I
2       still have some marks on my body, I still have the
3       rash at this point after two weeks of being released.
4       But I was cutting my skin because it was itching so
5       much.
6             Q     Where is the rash on your body today?
7             A     On my legs.
8             Q     Do you want to show --
9             A     Yeah.
10                 MR. FREE:     So the witness is pointing to
11      his inner calf on his right leg, kind of midway up.
12      BY MR. FREE:
13            Q    Did you complain at all about the rash you
14      got from the shampoo?
15            A    Yes, I did.
16            Q    To whom did you complain?
17            A    I put in a medical request.         I spoke to the
18      nurse after -- I spoke to the nurse after two weeks
19      after putting my medical complaint because they were
20      not calling me.      So I spoke to the nurse and she said
21      she'll put me on the urgent list to be seen.             I did
22      not get called to be seen until the day I was being
23      released.
24            Q    How long after you put in your request was
25      it that you were actually seen by a medical provider?


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 70 of 78 Page ID
                                       #:3378

                                                                            Page 69
1             A    Between maybe three or four weeks.
2             Q    Okay.    And what did you actually submit in
3       order to try and see a nurse?
4             A    It was a Kite.
5             Q    What were you asking for when you --
6             A    To be seen because I was itching so much.
7       I was cutting my skin, so I was trying to figure out
8       what was going on with me.
9             Q    Did you get what you were asking for?
10            A    No.
11            Q    Okay.    What did you do for shampoo?
12            A    I was just using soap.
13            Q    Okay.    Were you ever physically harmed
14      while you were at Adelanto?
15            A    Yes, I was.
16            Q    How did that happen?
17            A    April 10, which is eight days after I got
18      to Adelanto, one of my -- I was in room 101 at that
19      point.    This guy was drinking pruno that night, so he
20      was intoxicated, and he started making an issue of me
21      being there, so I decided to move.           They moved me to
22      room 107 around two in the morning after I complained
23      to the Geo officer that I didn't want to have a
24      confrontation with this guy.         So they moved me.       But
25      when we were going to go to breakfast, he found his


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 71 of 78 Page ID
                                       #:3379

                                                                             Page 70
1       way into my room and whacked me with a cup, a coffee
2       mug that we get to go to breakfast.           I still have the
3       scar on my upper lip.        So he cut me while I was
4       asleep.
5                  MR. FREE:     The witness is pointing to the
6       left side underneath his nose, between his nose and
7       his upper lip.
8       BY MR. FREE:
9             Q    Did you report -- were you bleeding?
10            A    Yes, he cut me.
11            Q    Did anyone at Geo see this happen?
12            A    Not at the moment that it happened because
13      it happened in my room.        I guess -- I'm guessing the
14      Geo officer was at his desk or wherever they sit.
15                  Once I came out from my room to confront
16      the guy that hit me, obviously it became like a
17      little commotion.       And Mr. Young -- I remember the
18      officer's name -- Young actually asked the inmates
19      what did they want him to do about the situation.               He
20      asked, if I recall right, he said code blue or code
21      red, I believe.      He mentioned two different codes he
22      could have called.       But he asked the inmates for his
23      opinion and at this point I turned to him and said,
24      Young, you're really asking these guys what to do?               I
25      said, Do what you're supposed to do.           And he called


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 72 of 78 Page ID
                                       #:3380

                                                                            Page 71
1       whatever code he called and the sergeant walked in, I
2       got handcuffed, so did the other guy, and I got taken
3       into medical.      And from what I heard, I think he went
4       to segregation.
5             Q    Turn to 300147.
6                  Have you ever seen that document before?
7             A    No.
8             Q    Okay.    Did you have a chance to thumb
9       through this Exhibit 57, like just thumb through it,
10      not read every page today, as you received it?
11            A    Sort of, yes.
12            Q    Did you see any document regarding your
13      assault while you were at Geo in your detainee file?
14            A    No.    I requested -- I requested to be -- to
15      be photo taken -- take a picture of my cut.             I had to
16      ask that through maybe five, six different officers
17      because they wouldn't do it.         At one point they did
18      do it, they took a picture of my cut.            I kept
19      requesting a copy of any report they had done and it
20      got denied.      They said it wasn't available to me.
21            Q    Just so I understand, how long was it from
22      the time you started working as a porter until the
23      time you began your work in the kitchen,
24      approximately?
25            A    Approximately about two months.


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 73 of 78 Page ID
                                       #:3381

                                                                            Page 72
1             Q    At any point in that two months, were you
2       receiving any money in your commissary from Geo for
3       working as a porter?
4             A    No, not at all.
5             Q    Is it your testimony the first time you
6       started getting paid is when you started working in
7       the kitchen?
8             A    Correct, which is 6/26.
9             Q    Okay.    Help us understand, why would you
10      keep working as a porter for no money for two months
11      if you had signed up for a job?
12            A    Well, that's -- my understanding was that's
13      the process that you have to go through in order for
14      you to get into the paying job.          You first have to
15      volunteer, as a way of showing that you want to work,
16      and then they'll consider you to start paying.
17            Q    How did you come to that understanding or
18      how did you know that?
19            A    From other inmates.
20            Q    Okay.    Why didn't you ever refuse to work?
21            A    I didn't want to get on bad terms with Geo,
22      I didn't want to be sent to seg or be known as a
23      complainer or anything like that.           I was just afraid
24      of the repercussions they might have against you for
25      maybe even writing a grievance or complaining to


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 74 of 78 Page ID
                                       #:3382

                                                                            Page 73
1       anybody about what goes on there.
2                  MR. FREE:     Those are all the questions I
3       have.
4                  BARNACLE:     I have nothing.
5                  (Off the record 2:48 p.m.)
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 75 of 78 Page ID
                                       #:3383

                                                                            Page 74
1                                  I N D E X
2
3       WITNESS          EXAMINATION                     PAGE
4       Ramon Mancia
5                        By Mr. Barnacle                   4
6                        By Mr. Free                      60
7
8
9
                                E X H I B I T S
10
11      NO.              PAGE          DESCRIPTION
12      Exhibit 56         21          Declaration
13      Exhibit 57         23          Compilation of documents in
14                                     detainee file
15      Exhibit 58         34          Record of commissary
16                                     purchases
17      Exhibit 59         38          Resident Account Summary
18
19
20                          CONFIDENTIAL PORTIONS
21                                PAGE TO PAGE
22                                 9           9
23                                11         11
24                                13         13
25                                15         15


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 76 of 78 Page ID
                                       #:3384

                                                                            Page 75
1       STATE OF CALIFORNIA           )
2                                     ) ss
3       COUNTY OF LOS ANGELES         )
4
5
6
7                               I, RAMON MANCIA,
8       hereby certify under penalty of perjury under the
9       laws of the State of California that the foregoing is
10      true and correct.
11            Executed this           day of                ,2019
12      at                                                          ,
13      California.
14
15
16
17
18
19                       ___________________________
20                                RAMON MANCIA
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 77 of 78 Page ID
                                       #:3385

                                                                            Page 76
1       STATE OF CALIFORNIA           )
                                      ) ss
2       COUNTY OF LOS ANGELES         )
3             I, KATHERINE FERGUSON, Certified Shorthand
4       Reporter, for the State of California, do hereby
5       certify:
6             That prior to being examined, the witness named in
7       the foregoing deposition, was by me duly sworn to
8       testify the truth, the whole truth and nothing but the
9       truth;
10            That the testimony of the witness and all
11      objections made at the time of the examination were
12      recorded stenographically by me;
13            That the foregoing transcript is a true record of
14      the testimony and all objections made at the time of the
15      examination.
16            Before completion of the deposition, review of the
17      transcript [ ] was [x] was not requested.             If requested,
18      any changes made by the deponent (and provided to the
19      reporter) during the period allowed are appended hereto.
20            I hereby certify that I am not interested in the
21      event of the action.
22            IN WITNESS WHEREOF, I have subscribed my name this
23      22nd day of October, 2019.
24                              _____________________________
25                              Katherine Ferguson, CSR 12332


                   TSG Reporting - Worldwide - 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-3 Filed 10/28/19 Page 78 of 78 Page ID
                                       #:3386

                                                                            Page 77
1             ERRATA SHEET OF THE TRANSCRIPT OF:
2       Case Name:              Raul Novoa, et al. V. The Geo
3                               Group
4       Dep. Date:              October 21, 2019
5       Deponent:               Ramon Mancia
6
7                                 CORRECTIONS:
8       Pg.   Ln.        Now Reads          Should Read       Reason
        ___   ____       ____________       ____________      ______
9
        ___   ____       ____________       ____________      ______
10
        ___   ____       ____________       ____________      ______
11
        ___   ____       ____________       ____________      ______
12
        ___   ____       ____________       ____________      ______
13
        ___   ____       ____________       ____________      ______
14
        ___   ____       ____________       ____________      ______
15
        ___   ____       ____________       ____________      ______
16
        ___   ____       ____________       ____________      ______
17
        ___   ____       ____________       ____________      ______
18
19                       _____________________
                         Signature of Deponent
20
21
        SUBSCRIBED AND SWORN BEFORE ME
22
        THIS____DAY OF_____________, 2019.
23
24      __________________________________
25      (Notary Public)      MY COMMISSION EXPIRES: ________


                  TSG Reporting - Worldwide - 877-702-9580
